                        IN THE UNITED ST ATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Lavadre Butler, #337779,                       )            Civil Action No. 4:16-3662-RMG
                                               )
                       Plaintiff,              )
                                               )
       V.                                      )                         ORDER
                                               )
Trevor Bessinger, Lisa Young,                  )
Gregory Washington, Mr. Esterline,             )
Mr. Suarez, Mr. Braddy, Mr. Shorter,           )
Mr. Williams,                                  )
                                               )
                       Defendants.             )
_________ _ _ ___ )
       Plaintiff, an inmate, has asserted pro se claims of violation of his Eighth Amendment

rights arising from the Defendants' alleged failure to protect him from a known risk of violence

and use of excessive force. The Court granted in part and denied in part Defendants' motion for

summary judgment. (Dkt. No. 186.) In reviewing Plaintiffs claims, it is apparent to the Court

that the pro se Plaintiff "has a colorable claim but lacks the capacity to present it." Zuniga v.

Effler, 474 Fed. Appx. 225 , 2012 WL 2354464, at *1 (4th Cir. 2012). In such circumstances, the

Court has the discretion to appoint counsel for the pro se litigant if he is unable to afford counsel.

28 U.S.C. § 1915(e).

       The Court finds that appointment of counsel is proper under these circumstances and

hereby appoints Lauren V. Knight of Elliott & Phelan, LLC as counsel for Plaintiff.

       AND IT IS SO ORDERED.




        -
March ~' 2019
Charleston, South Carolina
                                                       United States District Court Judge
